DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, ie. IDS, filed on 2-17-2021 has been entered.









Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The examiner has reviewed the IDS and he upholds his allowance, thusly he allows claims 1-2, 5-6 and 9-10 and cancels claims 3-4, 7-8 and 11.
a.  The 12-page European Search Report states that the claims they reviewed were novel:
3.3 Novelty.
None of the cited documents discloses, in connection to PDSCH repetition signalling procedures, that:
-the UE sends to the Base Station second capability information indicating whether a configuration higher layer is supported, nor that
-the BS sends to the UE configuration of the number of symbols of the control region via higher layer signalling.
Therefore, the subject matter of the independent claims 1,5 and 9 is novel (Article 54 EPC).

The claims reviewed/allowed by USPTO are more detailed and contained further limitations, hence they are inherently novel over the claims allowed in the European Search Report.

b.  The examiner has reveiwed the prior art cited in the IDS and he notes that they do not teach the claims as have been previously allowed.




The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

3.  No other issues exist.   The examiner generally agreed with the applicant’s previous comments/remarks in regard to how the claims are/were allowable in view of the cited prior art.

4.  As stated in the previous Notice Of Allowance, the claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
> The ability for a method of receiving, by a user equipment (UE), a Physical Downlink Shared Channel (PDSCH) in a wireless communication system;
three types of PDSCH repetition and, second information indicating whether to support a configuration of a control region,
> The ability for wherein the three types of PDSCH repetition comprise a subframe-based PDSCH repetition indicated by a first parameter, a slot-based PDSCH repetition indicated by a second parameter, and a subslot-based PDSCH repetition indicated by a third parameter, and
> The ability for wherein the UE is capable of operating according any one of the three types of PDSCH repetition;
> The ability for receiving, from the BS, information for enabling the operation related to a Hybrid Automatic Repeat and Request (HARQ)-less/blind subframe-based PDSCH repetition;
> The ability for receiving, from the BS, configuration information for the control region via a higher layer signaling;
> The ability for based on the configuration information, receiving, from the BS, Downlink Control Information (DCI) related to the HARQ-less/blind subframe-based PDSCH repetition in the control region; and
> The ability for repeatedly receiving, from the BS, the PDSCH based on the DCI.

5.  Also note that prior art Blankenship, Futaki/3GPP TSG RANWG1 #92b and Awad, which were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414